DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a friction track” (claim 3 line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant's election with traverse of Species VII (Figure 10, directed to claims 1, 3-4, 12-14, and 16-20, see Remarks 05/03/2022, p. 2 lines 7-8 and p. 3 lines 3-6) in the reply filed on May 3, 2022 is acknowledged.  The traversal is on the ground(s) that it is therefore improper for the Office Action to omit Figures 5, 9, and 10 from the list of Species copied above (see Remarks 05/03/2022 p. 2 lines 1-28).  This argument is persuasive.  
Claims 2, 5-11, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species I-VI and VIII, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 3, 2022.
The Restriction for this application has been amended and the amended Restriction is shown below.

This application contains claims directed to the following patentably distinct species:

Species I: Figures 3-4		(Appears directed to dependent claims 3-5, 12-14, and 16-18.)
Species II: Figure 5		(Claims 12-14 and 16-18, Remarks 05/03/2022, p. 2 line 4)
Species III: Figure 6		(Appears directed to dependent claim 2.)
Species IV: Figure 7		(Appears directed to dependent claims 6-8 and 11.)
Species V: Figure 8		(Appears directed to dependent claims 6 and 9-11.)
Species VI: Figure 9		(Claims 6, 9-10, 12-13, and 16-18, Remarks 05/03/2022, p.2 lines 5-6)
Species VII: Figure 10		(Claims 1, 3-4, 12-14, and 16-20, Remarks 05/03/2022, p.3 lines 3-6)
Species VIII: Paragraph 0014	(Appears directed to dependent claim 15.)

Figures 1-2 appear to be generic.  Claim 1 appears to be generic.

The species listed above are independent or distinct for the following reasons:

Species I is directed to a lifting hook and deflection pulley comprising a ring gear (21) arranged on the bearing flange (19, figure 3) or arranged on the rope flange (20, figure 4) or a friction track arranged on either the bearing flange or the rope flange (paragraph 0057), while Species III is directed to a lifting hook and deflection pulley comprising a roller axle (18) rotationally fixedly connected to a roller body (16, see figure 6).

Species III is directed to a lifting hook and deflection pulley comprising a roller axle (18) rotationally fixedly connected to a roller body (16, see figure 6), while Species IV is directed to a lifting hook and deflection pulley comprising a drive wheel (22) that drives a generator (15) directly or via a transmission section and can also be formed as a rope contact wheel that can roll off on a hoist rope (12, see figure 7). 

Species IV is directed to a lifting hook and deflection pulley comprising a drive wheel (22) that drives a generator (15) directly or via a transmission section and can also be formed as a rope contact wheel that can roll off on a hoist rope (12, see figure 7), while Species V is directed to a lifting hook and deflection pulley comprising a drive wheel (22) formed as a rope contact wheel arranged outside the pulley block carrier (14) and connected to the rope section that runs onto the deflection pulley or runs off therefrom (see figure 8).

Species V is directed to a lifting hook and deflection pulley comprising a drive wheel (22) formed as a rope contact wheel arranged outside the pulley block carrier (14) and connected to the rope section that runs onto the deflection pulley or runs off therefrom (see figure 8), while Species VIII is directed to a further generator (15) being fixedly installed at the trolley (5, see paragraph 0014).

Species VIII is directed to a further generator (15) being fixedly installed at the trolley (5, see paragraph 0014), while Species I is directed to a lifting hook and deflection pulley comprising a ring gear (21) arranged on the bearing flange (19, figure 3) or arranged on the rope flange (20, figure 4) or a friction track arranged on either the bearing flange or the rope flange (paragraph 0057).
 
In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The search queries and/or different fields of search for a ring gear arranged on the bearing flange or arranged on the rope flange or a friction track arranged on either the bearing flange or the rope flange would not lead to prior art for a roller axle rotationally fixedly connected to a roller body.
The search queries and/or different fields of search for a roller axle rotationally fixedly connected to a roller body would not lead to prior art for a drive wheel that drives a generator directly or via a transmission section and can also be formed as a rope contact wheel that can roll off on a hoist rope.
The search queries and/or different fields of search for a drive wheel that drives a generator directly or via a transmission section and can also be formed as a rope contact wheel that can roll off on a hoist rope would not lead to prior art for a drive wheel formed as a rope contact wheel arranged outside the pulley block carrier and connected to the rope section that runs onto the deflection pulley or runs off therefrom.
The search queries and/or different fields of search for a drive wheel formed as a rope contact wheel arranged outside the pulley block carrier and connected to the rope section that runs onto the deflection pulley or runs off therefrom would not lead to prior art for a further generator being fixedly installed at the trolley.
The search queries and/or different fields of search for a further generator being fixedly installed at the trolley would not lead to prior art for a ring gear arranged on the bearing flange or arranged on the rope flange or a friction track arranged on either the bearing flange or the rope flange.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species (and sub-species, if species II is elected) or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3-4, 12-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an electric power supply at the lifting hook or at a trolley, does not reasonably provide enablement for an electric power supply at the lifting hook and at a trolley (see lines 5-6).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Regarding the In re Wands Factor of the amount of direction provided by the inventor, the specification is not enabling because the specification does not provide direction as to whether or not an electric power supply at the lifting and an electric power supply at the trolley are electrically connected to each other, or operate independently of each other.  Are the electric power supplies electrically connected to each other, or operate independently of each other?
Further, Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the generator being drivable by a deflection pulley or a roller or a rope running around the deflection pulley, does not reasonably provide enablement for the generator being drivable by a deflection pulley and a roller and a rope running around the deflection pulley (see lines 8-10).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Regarding the In re Wands Factor of the amount of direction provided by the inventor, the specification is not enabling because the specification does not provide direction as to how the generator is drivable by a deflection pulley and a roller and a rope running around the deflection pulley at the same time.  How would the generator be drivable by a deflection pulley and a roller and a rope running around the deflection pulley at the same time?

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the deflection pulley or roller having a ring gear or friction track, does not reasonably provide enablement for both a deflection pulley and a roller both having a ring gear and friction track (see lines 2-4).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Regarding the In re Wands Factor of the amount of direction provided by the inventor, the specification is not enabling because the specification does not provide direction as to how the generator is drivable by both a deflection pulley and a roller, and both deflection pulley and roller having a ring gear and friction track.  How would the generator be drivable by both a deflection pulley and a roller, with both the deflection pulley and roller having a ring gear and friction track?

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the ring gear or the friction track being provided at a widened bearing flange or a widened rope flange, does not reasonably provide enablement for the ring gear and the friction track being provided at a widened bearing flange and a widened rope flange (see lines 2-4).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Regarding the In re Wands Factor of the amount of direction provided by the inventor, the specification is not enabling because the specification does not provide direction as to how both the ring gear and the friction track are both provided at a widened bearing flange and a widened rope flange.  How would the generator be drivable by both the ring gear and the friction track being provided at a widened bearing flange and a widened rope flange?

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the generator being connected to an energy store A via power or feed electronics feed S, does not reasonably provide enablement for the generator being connected to an energy store A via power and feed electronics feed S.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Regarding the In re Wands Factor of the amount of direction provided by the inventor, the specification is not enabling because the specification does not provide direction as to how the generator is connected to an energy store A via power and feed electronics feed S.  How is the generator connected to an energy store A via power and feed electronics feed S?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 12-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brotzmann (DE 102014117098 A1).
Regarding claim 1, Brotzmann discloses a suspension element (see figures 1-2) comprising:

A crane (see figures 1-2, and paragraphs 0083 and 0088 of provided machine translation), comprising:

a crane boom (considered the structure supporting the trolley, trolley as discussed in paragraph 0083) from which a lifting hook (110, see figure 1) is raisable and lowerable can be raised and lowered via a hoist rope (104); and

an electric power supply (105, 106, 107, and 108) at the lifting hook (see figure 1), 

wherein the electric power supply has a generator (107) that is arranged at the lifting hook (see figure 1) and that is drivable by a deflection pulley (103).

Regarding claim 3, Brotzmann further shows wherein the deflection pulley (103) has a friction track (considered flange portion of pulley 103 in contact with wheel 106, as shown in figure 1) with which a drive wheel (106) for driving the generator is in rolling engagement (see figure 1).
Regarding claim 4, Brotzmann further shows wherein the friction track (considered flange portion of pulley 103 in contact with wheel 106, as shown in figure 1) is provided at a widened bearing flange (considered flange portion of pulley 103 in contact with wheel 106) or at a widened rope flange (considered flange portion of pulley 103 in contact with wheel 106) of the deflection pulley (see figure 1).
Regarding claim 12, Brotzmann further shows wherein the generator (107) is connected to an energy store (108) via power and/or feed electronics (considered the feed electric of the short cable, see paragraph 0087), and wherein the energy store has a connection (considered the cable connection, see paragraph 0086) for connecting a consumer (tension sensor 110, see paragraph 0086).
Regarding claim 13, Brotzmann further shows wherein the generator (107) has a consumer connection (considered the feed electric of the short cable, see paragraph 0087) for a direct supply of a consumer (tension sensor 110, see paragraph 0086) without buffering the power produced by the generator (as there is no buffering structure between the generator 107 and consumer 110).
Regarding claim 14, Brotzmann further shows wherein the generator (107) is fixedly installed at a pulley block carrier (101, see figure 1) to which the lifting hook (110) is fastened (see figure 1).
Regarding claim 16, Brotzmann further shows wherein at least one sensor (tension sensor 111) is supplied with electric power by the generator (see paragraph 0086), and wherein the at least one sensor is at the lifting hook (see figure 1).
Regarding claim 17, Brotzmann further shows wherein a communication device (109) for transmitting signals from the at least one sensor to a control device (considered the control structure of the driver’s cab, see paragraph 0088) is connected to the least one sensor (see paragraph 0086) and is supplied with power by the generator (see paragraphs 0085-0086).
Regarding claim 18, Brotzmann further shows wherein the communication device (109) has a radio module (considered the radio module of radio signal transmitter 109, see paragraph 0086) for transmitting the sensor signals by radio.
Regarding claim 19, Brotzmann further shows a drive wheel (106) rollable on an outer circumference (see figure 1) of the deflection pulley (103).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Brotzmann (DE 102014117098 A1) is considered the closer prior art referent to the claimed invention of dependent claim 20.

	Claim 20 claims:
	The crane of claim 13, further comprising a drive wheel rollable in a rope groove of the deflection pulley.

Brotzmann (considered the prior art of record) does not disclose nor would be obvious to the limitation of “a drive wheel rollable in a rope groove of the deflection pulley”, in conjunction with the limitations of dependent claim 13 and independent claim 1.

Brotzmann (see figure 1) shows a drive wheel (106) rollable on a rope groove of the deflection pulley, but not rollable in (i.e. inside) the rope groove of the deflection pulley.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  CN 203699752 U discloses the subject matter of claim 1, and at least a direct power supply connection (paragraph 0032 of attached machine translation) between a generator (14) and a consumer (bulb 18), regarding claim 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/

						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654